Per Curiam.
These are several bills in equity to establish liens for labor and materials consolidated into one proceeding. The defendant Joseph Cook, a mortgagee, seeks to bring before us an appeal from the final decree of the Justice who heard the cause.
The appeal, however, was taken not from a final decree but from a written statement signed and filed by the Justice entitled “Findings, Decision and Decree.” Therein the Justice sets forth in full detail findings of fact, rulings of law, and his conclusions, but at no point does he make a decree. In brief, the statement provides the basis for a draft of a final decree but is not in itself such a decree. The statement alone has no operative effect upon either the parties or the land. Who does what to carry out its terms? Something more is required and that is a final decree.
A final decree it may also be noted in the consolidated proceedings will affect not only the plaintiff, A. C. Paradis *44Company and this defendant, but others as well. See American Oil Co. v. Carlisle, 144 Me. 1, at 10, 11, 63 A. 2d 676; Gilpatrick v. Glidden, 82 Me. 201, 19 A. 166; Whitehouse, Equity Jurisdiction Pleading and Practice in Maine, See. 522 (1900 Ed.); Equity Rules 28 and 29, 129 Me. 533, R. S. Ch. 95, Sec. 21.
Brann & Isaacson, for Plaintiff.
W. A. Trafton, Jr., for Defendant.
Sitting: Murchie, C. J., Thaxter, Fellows, Merrill, Nulty, Williamson, JJ.
The entry will be

Case dismissed this docket without prejudice.